Citation Nr: 0631287	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.

2.  Entitlement to service connection for a lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to June 
1951.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which determined that new and material evidence 
had not been submitted and the claim for service connection 
for lumbosacral strain was not reopened.

In a February 2005 statement of the case, the RO determined 
that new and material evidence had been submitted, reopened 
the claim, and denied it.


FINDINGS OF FACT

1.  Service connection for a lumbosacral strain was denied by 
a November 1957 Board decision.

2.  Evidence received since the November 1957 Board decision 
was not considered previously and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's lumbosacral strain clearly and unmistakably 
pre-existed his active service.

4.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's pre-existing lumbosacral 
strain was not aggravated by active service.


CONCLUSIONS OF LAW

1.  The November 1957 Board decision is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the November 1957 Board decision 
is new and material and the claim for service connection for 
lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Lumbosacral strain was incurred during active service.  
38 U.S.C.A. § 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there is new and material evidence to reopen the 
claim for service connection for lumbosacral strain

By a November 1957 Board decision, service connection for 
lumbosacral strain was denied, in part, because the evidence 
failed to show that the veteran's low back condition was 
incurred in service.  That decision is now final.  
38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim unless the Board 
determines that the claim has been reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To reopen a 
previously denied claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The veteran filed his claim to reopen in June 2003.  He 
submitted two letters from a private physician in which the 
physician opined that the veteran's current low back 
disability is related to service.  The letters had not been 
previously submitted to agency decision makers; they relate 
to an unestablished fact necessary to substantiate the claim 
for service connection; they are not cumulative or redundant; 
and they raise the possibility of substantiating the claim.  
The letters satisfy the requirements for new and material 
evidence and, accordingly, the petition to reopen will be 
granted. 

Entitlement to service connection for lumbosacral strain

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury or disease that 
was either incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be 1) a medical diagnosis of a current disability; 
2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. See 38 U.S.C.A. §§ 1111, 1137. The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service. See 
Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing 
clearly and unmistakably that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition. 
See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02-7347. If this 
burden is met, then the veteran is not entitled to service-
connected benefits. Wagner, 02-7347. 

However, if the government fails to clearly and unmistakably 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for incurrence in service. Id. 
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded. See 38 C.F.R. § 3.322
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran forthrightly acknowledges that his low back 
condition preexisted service, but contends it was aggravated 
by service.  The veteran's service medical records show that 
at his pre-induction examination in September 1950 the 
veteran was physically able to enter service with no signs of 
back problems.  However, service medical records reflect that 
the veteran was hospitalized in 1951, and was treated from 
February 1951 until his separation from service in June 1951 
for lumbosacral strain.  During the course of this treatment, 
the veteran admitted a long history of lumbosacral strain 
problems.  The veteran's service medical records indicate 
that he began to experience back pain when he was 10 years 
old and he has not argued otherwise during the course of this 
appeal.  

The veteran underwent a VA examination in August 2005 and the 
examining physician concluded that the veteran's low back 
condition preexisted service and was not aggravated by active 
service.  However, the physician provided no rationale for 
this opinion, does not fully consider the entirety of the 
history of the veteran's low back condition, and does not 
acknowledge the evidence that the veteran's low back 
condition did not require hospitalization or medical 
treatment until his entrance into service.  Accordingly, the 
Board finds the opinion to be of little probative value.

A January 2005 letter from the veteran's private physician, 
Dr. Howard D. Clark, is of record.  Dr. Clark stated that he 
has treated the veteran for his back problems since 1958 and 
the veteran has consistently claimed that he sustained an 
injury to his back during active service.  Dr. Clark said the 
origin of the veteran's disc disease was not clear, but that 
the veteran's disability of the lumbar spine today 
"definitely relates back to his time in service."   

At the very least, the medical evidence of record regarding 
whether or not the veteran's back disability was aggravated 
during active service is in equipoise.  As such, the evidence 
does not demonstrate clearly and unmistakably that the 
veteran's pre-existing low back condition was not aggravated 
by his service.  

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran. 


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a lumbosacral 
strain.

Entitlement to service connection for a lumbosacral strain is 
granted.




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


